

116 HR 3043 IH: Permanently Authorizing PILT Act
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3043IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mrs. Kirkpatrick (for herself, Mr. Gallego, Mr. O'Halleran, Ms. Brownley of California, Mr. Stewart, Mr. Cook, Mr. Young, Mr. Stanton, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend section 6906 of title 31, United States Code, to permanently authorize the Payment in Lieu
			 of Taxes program.
	
		1.Payment in lieu of taxes
 (a)Short titleThis Act may be cited as the Permanently Authorizing PILT Act. (b)Permanent authorizationSection 6906 of title 31, United States Code, is amended by striking fiscal year 2019 and inserting each fiscal year.
			